DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

Status of Claims
This action is in reply to the IDS filing of March 16, 2022 and the RCE, amendments, and arguments filed on December 7, 2021. Claims 1, 12, and 27 have been amended. Claims 1-4, 6-13, 21-22, and 24-29 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Response to Arguments
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant’s arguments are moot in view of RCE filing and substantive amendments that necessitate new grounds of rejection to be applied to the claims.
As such, due to the RCE filing and substantive amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1-4, 6-13, 21-22, and 24-29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 12, 13, 24, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110025483 A1 (Yano) in view of US 20160125669 A1 (Meyer) in view of US 9594725 B1 (Cook) in further view of US 20150279212 A1 (Otake).

As per claim 1, Yano teaches, 
storing an identity of an operator of a vehicle (¶ [0092]),
receiving kinematic data characterizing movement of the vehicle from a telematics device at the vehicle (¶ [0061]),
generating a driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle (¶ [0063], [0091]),

Yano does not explicitly teach, however, Meyer teaches,
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off (¶ [0045]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a trip based on an engine power cycle of Meyer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because engine power cycle based trip determination improves driving/driver behavior evaluation by focusing driving/driver information analysis based on the trip to highlight driving/driver behavior in relation to the trip.

Yano does not explicitly teach, however, Cook teaches,
wherein a portion of the received kinematic data is associated with a most recent trip and the operator of the vehicle (col. 2, lines 29-55 “Multiple maneuver points occurring within a time threshold of one another are grouped together to form a maneuver vector”) to bias a driver safety index based on the portion of the kinematic data that is associated with the most recent trip and the operator (col 9, lines 1-24 “the safety scores are weighted such that more recent safety scores affect the driver safety score more than older safety scores”).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify driver safety index analysis of Yano to include event recentness bias of Cook in order to determine a driver safety score (see Cook, abstract).

Yano does not explicitly teach, however, Otake teaches,
receiving a location of the vehicle from the telematics device that identifies the location based on one or more signals received from one or more signal transmitters using a positioning receiver associated with the telematics device (¶ [0021]),
the driver safety index biased based on the portion of the received vehicle kinematic data associated with the most recent trip and the operator of the vehicle (¶ [0032], [0053]),
generating one or more offsets based on the driver safety index () corresponding to the most recent trip (¶ [0054]),
enhancing an accuracy of the received location reached by the vehicle by applying the one or more offsets to modify the received location reached by the vehicle (¶ [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a target position estimation of Otake in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because target position/trajectory information based on driving/driver information improves vehicle metrics prediction and analysis by focusing the scope of the vehicle metrics analysis with driver behavior information that integrates driver’s intent when predicting vehicle’s speed/trajectory/position.

As per claim 12, Yano teaches, 
a communication interface that (¶ [0100]) that receives a location of the vehicle and kinematic data characterizing movement of the vehicle from a telematics device at the vehicle (¶ [0036], ¶ [0061])
a memory storing instructions and an identity of the operator of the vehicle (¶ [0092], [0097]) 
a processor, wherein execution of the instructions by the processor (¶ [0098]),
generates a driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle (¶ [0063], [0091]).

Yano does not explicitly teach, however, Meyer teaches, 
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off (¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a trip based on an engine power cycle of Meyer in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because engine power cycle based trip determination improves driving/driver behavior evaluation by focusing driving/driver information analysis based on the trip to highlight driving/driver behavior in relation to the trip.

Yano does not explicitly teach, however, Cook teaches,
wherein a portion of the received kinematic data is associated with a most recent trip and the operator of the vehicle (col. 2, lines 29-55) to bias a driver safety index based on the portion of the kinematic data that is associated with the most recent trip and the operator (col 9, lines 1-24).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify driver safety index analysis of Yano to include event recentness bias of Cook in order to determine a driver safety score (see Cook, abstract).

Otake teaches, the location identified based on one or more signals received from one or more signal transmitters using a positioning receiver associated with the telematics device (¶ [0021]),
the driver safety index generated based on the portion of the received vehicle kinematic data associated with the most recent trip and the operator of the vehicle (¶ [0032], [0053]),
generates one or more offsets based on the driver safety index (¶ [0137]) corresponding to the most recent trip (¶ [0054]),
enhances an accuracy of the received location of the vehicle by applying the one or more offsets to modify the location of the vehicle [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a target position estimation of Otake in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because target position/trajectory information based on driving/driver information improves vehicle metrics prediction and analysis by focusing the scope of the vehicle metrics analysis with driver behavior information that integrates driver’s intent when predicting vehicle’s speed/trajectory/position.

As per claims 6 and 24, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claims 1 and 12. Yano also teaches, 
wherein generating the driver safety index based on the kinematic data characterizing the movement of the vehicle includes (¶ [0061]), 
generating the driver safety index (¶ [0063], ¶ [0091]).

Yano does not explicitly teach, however, Otake teaches, 
based on one or more times at which the vehicle was speeding (¶ [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a target position estimation of Otake in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because target position/trajectory information based on driving/driver information improves vehicle metrics prediction and analysis by focusing the scope of the vehicle metrics analysis with driver behavior information that integrates driver’s intent when predicting vehicle’s speed/trajectory/position.

As per claims 7 and 25, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claims 1 and 12. Yano also teaches, 
wherein generating the driver safety index based on the kinematic data characterizing the movement of the vehicle includes (¶ [0061]),
generating the driver safety index (¶ [0063], ¶ [0091]).

Yano does not explicitly teach, however, Meyer teaches, 
based on the one or more times at which the lateral acceleration of the vehicle exceeded the predetermined threshold level for more than the predetermined threshold time (¶ [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize threshold exceeding acceleration event(s) of Meyer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because utilizing information associated with threshold exceeding acceleration event(s) improves driving/driver behavior evaluation by focusing driving/driver information analysis to threshold exceeding acceleration event(s) and highlighting driver/driving behavior associated with accident(s), racing, among other adverse patterns.

As per claim 13, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 12. Yano also teaches, 
a temporal database (¶ [0062]),
storing the kinematic data characterizing movement of the vehicle as a plurality of events (¶ [0062]), 
wherein generating the driver safety index based on the kinematic data characterizing the movement of the vehicle (¶ [0063], [0091]) uses the temporal database to bias toward more recent events of the plurality of events (¶ [0064], [0065]).

As per claim 27, Yano teaches, 
storing an identity of an operator of a vehicle (¶ [0092]),
receiving kinematic data characterizing movement of the vehicle from a telematics device at the vehicle (¶ [0061]),
generating a driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle (¶ [0063], ¶ [0091]).

Yano does not explicitly teach, however, Meyer teaches, 
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off (¶ [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a trip based on an engine power cycle of Meyer in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because engine power cycle based trip determination improves driving/driver behavior evaluation by focusing driving/driver information analysis based on the trip to highlight driving/driver behavior in relation to the trip.

Yano does not explicitly teach, however, Cook teaches,
wherein a portion of the received kinematic data is associated with a most recent trip and the operator of the vehicle (col. 2, lines 29-55) to bias a driver safety index based on the portion of the kinematic data that is associated with the most recent trip and the operator (col 9, lines 1-24).
It would have been obvious to one of ordinary skill in the art as of the effective file date to modify driver safety index analysis of Yano to include event recentness bias of Cook in order to determine a driver safety score (see Cook, abstract).

Otake teaches, the driver safety index generated based on the portion of the received vehicle kinematic data associated with the most recent trip and the operator of the vehicle (¶ [0032], [0053]),
generating one or more offsets based on the driver safety index (¶ [0137]) corresponding to the most recent trip (¶ [0054]),
enhancing an accuracy of the received location of the vehicle by applying the one or more offsets to modify the received location of the vehicle (¶ [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a target position estimation of Otake in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because target position/trajectory information based on driving/driver information improves vehicle metrics prediction and analysis by focusing the scope of the vehicle metrics analysis with driver behavior information that integrates driver’s intent when predicting vehicle’s speed/trajectory/position.

Claims 2-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in further view of US 20140288825 A1 (Czompo).

As per claims 2 and 21, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claims 1 and 12. 
Yano does not explicitly teach, however, Czompo teaches, 
wherein the location of the vehicle is determined using a Global Navigation Satellite System (GNSS) receiver (¶ [0056] “FIG. 3 illustrates an exemplary estimation 300 of a vehicle wherein the devices within the vehicle can estimate the heading, velocity, and position with vehicle sensors, a mobile device, and GNSS inputs” teaches determination/estimation of the vehicle location with GNSS, ¶ [0031], [0032] teach mobile station/device deriving position information from GNSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a GNSS based vehicle location of Czompo in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because GNSS based vehicle location determination improves driving/driver behavior evaluation with satellite based vehicle location information analysis of driving events.

As per claim 3, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Czompo teaches, 
wherein the location of the vehicle is determined using location specific network information corresponding to one or more wireless telecommunications networks (¶ [0029], [0031], ¶ [0044], ¶ [0040], [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a WWAN based vehicle location of Czompo in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because WWAN based vehicle location determination improves driving/driver behavior evaluation with satellite based vehicle location information analysis of driving events.

As per claim 4, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Czompo teaches, 
wherein the location of the vehicle is determined using location specific network information corresponding to one or more wireless local area networks (¶ [0030], [0031], ¶ [0044], ¶ [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a WLAN based vehicle location of Czompo in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because WLAN based vehicle location determination improves driving/driver behavior evaluation with satellite based vehicle location information analysis of driving events.

As per claim 22, combination of Yano, Meyer, Cook and Otake teach all the limitations of claim 12. 
Yano does not explicitly teach, however, Czompo teaches, 
wherein one or more signals are wireless network signals (¶ [0029], [0031], ¶ [0044], ¶ [0040], [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a WWAN based vehicle location of Czompo in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because WWAN based vehicle location determination improves driving/driver behavior evaluation with satellite based vehicle location information analysis of driving events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in further view of US 20110153166 A1 (Yester).

As per claim 8, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Yester teaches, 
receiving kinematic data characterizing movement of second vehicle from a second telemetric device carried by the second vehicle (¶ [0053]),
modifying the kinematic data characterizing the movement of the vehicle based on the kinematic data characterizing the movement of the second vehicle (¶ [0056], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize location information from other vehicle(s) of Yesler in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because utilizing other vehicle location information improves driving/driver behavior evaluation by analyzing vehicle driving information based on driver behavior in response to other vehicles’ behavior and discerning driver behavior patterns responding to other vehicles.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in view of US 20130297097 A1 (Fischer) in further view of US 20020178033 A1 (Yoshioka).

As per claim 9, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Fischer teaches, 
generating a score based at least on the kinematic data characterizing the movement of the vehicle (¶ [0035]),
identifying a deviation between the score and a norm that corresponds to a plurality of similar vehicles (¶ [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a driving score to an expected value based on other vehicles/drivers of Fischer in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because comparing the driving score to the expected value improves driving/driver behavior evaluation by analyzing vehicle driving information in view of other cars/drivers and discerning driver behavior patterns based on the expected behavior of other vehicles.

Yano does not explicitly teach, however, Yoshioka teaches, 
dynamically adjusting an insurance pricing based on the deviation, wherein the insurance pricing corresponds to the vehicle (¶ [0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust vehicle insurance based on driving behavior deviation from a norm of Yoshioka in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because adjusting vehicle insurance based on driving deviation from a norm improves driving/driver behavior by monetarily punishing the driver for adverse driver behavior and compel the driver to adjust the adverse behaviors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in view of US 20150187014 A1 (Adams) in further view of US 20120283910 A1 (Lee).

As per claim 10, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Adams teaches, 
identifying, based on the kinematic data and additional kinematic data associated with a plurality of other vehicles of a vehicle type (¶ [0046]), a deviation between a score generated by comparing: the portion of the kinematic data associated with the vehicle operator and a norm corresponding: to other operators of the plurality of other vehicles of the vehicle type (FIG. 14, ¶ [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate driver behavior against expected driver behavior of Adams in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because statistical analysis and deviation analysis associated with vehicle kinematics data improves behavior pattern identification by highlighting driving behaviors that exceed an expected behavior.

Yano does not explicitly teach, however, Lee teaches, 
identifying that the deviation between the score and the norm exceeds a threshold associated with the vehicle type (¶ [0022]), wherein the threshold is based on a standard deviation corresponding to the norm (¶ [0039] “The pre-determined threshold torque, .tau..sub.thresh, may include buffer or additional torque to take into account driver interaction with the steering system that is not intended to override automatic steering control system 90”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate difference between measured and expected vehicle kinematics value(s) against threshold of Lee in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because statistical analysis and deviation analysis based on a threshold improves behavior pattern identification by highlighting behaviors that exceed an expected behavior beyond a threshold.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in view of Fischer in further view of Lee.

As per claim 26, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 12. 
Yano does not explicitly teach, however, Lee teaches, 
generates a score based at least on the kinematic data characterizing the movement of the vehicle (¶ [0035]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a driving score to an expected value based on other vehicles/drivers of Fischer in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because comparing the driving score to the expected value improves driving/driver behavior evaluation by analyzing vehicle driving information in view of other cars/drivers and discerning driver behavior patterns based on the expected behavior of other vehicles.

Yano does not explicitly teach, however, Lee teaches, 
identifies that a deviation between the score and a norm exceeds a threshold, wherein the norm corresponds to a plurality of similar vehicles (¶ [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate difference between measured and expected vehicle kinematics value(s) against threshold of Lee in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because statistical analysis and deviation analysis based on a threshold improves behavior pattern identification by highlighting behaviors that exceed an expected behavior beyond a threshold.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in further view of US 20130033381 A1 (Breed).

As per claim 11, combination of Yano, Meyer, Cook, and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Breed teaches, 
authenticating the identity of the operator based on biometric data from a biometric sensor of the telemetric device (¶ [0305]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biometrically authenticate the driver of Breed in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because biometric authentication of the driver improves driving/driver behavior evaluation by focusing driving/driver information analysis to events associated with the authenticated driver.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in further view of US 20030167121 A1 (Ockerse).

As per claim 28, combination of Yano, Meyer, and Otake teach all the limitations of claim 1. Yano teaches, 
before generating the driver safety index (¶ [0064]).

Yano does not explicitly teach, however, Ockerse teaches, 
assigning a first weight to the portion of the kinematic data of the most recent trip, wherein the first weight is greater than a second weight assigned to a second portion of the kinematic data associated with an earlier trip (¶ [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a weight based analysis of Ockerse in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because weight based analysis normalizes outlier telematics data points as such highlighting trends.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Cook in view of Otake in further view of US 20120215432 A1 (Uyeki).

As per claim 29, combination of Yano, Meyer, Cook and Otake teach all the limitations of claim 1. 
Yano does not explicitly teach, however, Uyeki teaches, 
accessing historical driving data; identifying an actual loss based on the historical driving data; and identifying a loss prediction to associate with the operator of the vehicle that is consistent with the actual loss, the loss prediction identified based on a comparison of the historical driving data to the portion of the kinematic data of the most recent trip (¶ [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide accident prediction analysis of Uyeki in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because accident prediction analysis improve accident avoidance by warning driver of predicted accidents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692